UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7548



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ENRICO SALAZAR SANCHEZ, a/k/a Juan Sanchez,
a/k/a Carlos Pun,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CR-
00-36-DKC)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Enrico Salazar Sanchez, Appellant Pro Se. Ranganath Manthripragada,
Assistant United States Attorney, Gina Laurie Sims, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Enrico Salazar Sanchez appeals from the district court’s order

denying Sanchez’s “Motion to Withdraw Unauthorized Enhanced Sen-

tence.” We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. United States v. Sanchez, No. CR-

00-36-DKC (D. Md. Aug. 14, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2